Title: From George Washington to Brigadier General Andrew Lewis, 3 March 1777
From: Washington, George
To: Lewis, Andrew

 

Dear Sir,
Head quarters. Morris Town. 3d March 1777.

I was much disappointed at not perceiving your name in the list of Major Generals lately made by the Congress: And most sincerely wish that the neglect may not induce You to abandon the service. Let me beseech You to reflect That the period is now arrived, when our most vigorous Exertions are wanted—when it is highly and indispensably necessary for Gentlemen of Abilities in any Line, but more especially the Military one, not to Withold themselves from public Employment, or Suffer any small Punctilio to persuade them to retire from their Country’s service. The Cause requires your Aid—No one more sincerely wishes it than I do.
A candid Reflection on the rank You held in the last War, added to a decent respect for the Congress’ Resolve “not to be confined, in making or promoting Gen⟨eral⟩ Officers, to any regular Line”, (to the propriety of which all America submitted[)], may remove any Uneasiness arising in your mind on the score of Neglect: Upon my Honour, I think it ought.
A steady perseverance in promoting the public Good, and regular discharge of the duties of your Office (which in my Opinion you can eminently perform) must and will, in the course of the approaching Campaign, secure to You the unfeigned thanks of all good Men, and obtain from Congress that Rank which perhaps You may think is now your undoubted right.
The present Exigency requiring all the Continental Troops, at, & near to, this place, and consequently a number of General Officers to command them: You will please to repair hither so soon as You can possibly make it convenient.
I acknowledge the receipt of several favours from You the last Campaign. The multiplicity of Business, engaging my whole Attention, as it prevented my answering them, must plead my Excuse. In hopes of seeing You soon I am, Dear Sir, Yr most Obdt Sert

Go: Washington

